Citation Nr: 1009990	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  03-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In May 2008 the Board issued a decision denying the claims on 
appeal.  The Veteran thereupon appealed to the United States 
Court of Appeals for Veterans Claims (Court), which in 
December 2008 issued an Order granting a joint motion of the 
parties (Joint Motion) and remanded the case to the Board for 
further action.  


REMAND

In previously reviewing the claim the Board considered 
opinions by the Veteran's private attorney in April 2004, a 
VA neurological examiner in May 2007 and a VA orthopedic 
examiner in June 2007 in which those physicians stated it is 
at least as likely as not the Veteran's claimed carpal tunnel 
syndrome and cervical spine disorder are etiologically 
related to active service.  The Board deemed the conclusions 
reached by the VA examiners to be not probative because those 
opinions appeared to be based on the Veteran's self-reported 
history, which was not credible due to inconsistencies.  
However, the Joint Motion as incorporated by the Court's 
Order held that because the Board considers the VA 
examinations to be inadequate it is consequently incumbent on 
the Board to either afford the Veteran an adequate 
examination or to justify why an adequate examination cannot 
be provided.

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case; the Board is therefore not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to assess the 
etiology of the Veteran's claimed carpal 
tunnel syndrome and cervical spine 
disorder.  The claims folders must be made 
available to and reviewed by the 
examiner(s).

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

Based on examination of the Veteran and 
review of the files, the examiner should 
express an opinion with respect to the 
Veteran's right carpal tunnel syndrome, 
left carpal tunnel syndrome and cervical 
spine disability as to whether it is at 
least as likely as not (50 percent or more 
probable) that the disorder is 
etiologically related to the Veteran's 
active service.

The examiner is advised the Veteran's 
self-reported history has been 
inconsistent in some respects.  
Accordingly, in arriving at an opinion, 
the examiner should consider the Veteran's 
self-reported history to be unreliable.  

The rationale for all opinions expressed 
should be provided.

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


